Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendments to the claims the Provisional Non-Statutory Double Patenting Rejection and Rejection under AIA  35 U.S.C. § 112(b) have been withdrawn.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts do not teach or suggest the features recited in claims 1-17, as follows: “… wherein an MR marker constituted of an identification code containing position information corresponding to a position and an alignment marker having a polygonal shape is disposed at each of one or more predefined positions on a real object present in the predetermined real space” and “wherein the portable terminal device is configured to access a mixed-reality-image displaying webpage in response to photographing an identifier within the identification code in the MR marker, the identifier being associated with a predetermined URL …” and  “… a browser unit that accesses the identifier included in the identification code (in the MR marker) to display the mixed-reality-image displaying webpage provided by the Web application, a marker recognition unit that recognizes the alignment marker constituting the MR marker in the case where the Web application is activated, the MR marker is photographed by the Photographing device, and the identification code is recognized …. ”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613